Case 21-56650-jwc   Doc 5   Filed 09/04/21 Entered 09/04/21 11:25:50   Desc Main
                            Document      Page 1 of 6
Case 21-56650-jwc   Doc 5   Filed 09/04/21 Entered 09/04/21 11:25:50   Desc Main
                            Document      Page 2 of 6
Case 21-56650-jwc   Doc 5   Filed 09/04/21 Entered 09/04/21 11:25:50   Desc Main
                            Document      Page 3 of 6
Case 21-56650-jwc   Doc 5   Filed 09/04/21 Entered 09/04/21 11:25:50   Desc Main
                            Document      Page 4 of 6
Case 21-56650-jwc   Doc 5   Filed 09/04/21 Entered 09/04/21 11:25:50   Desc Main
                            Document      Page 5 of 6
Case 21-56650-jwc   Doc 5   Filed 09/04/21 Entered 09/04/21 11:25:50   Desc Main
                            Document      Page 6 of 6
